The offense is the possession of whisky in a dry area for the purpose of sale. The punishment assessed is a fine of $1,000.00.
It appears from the record that appellant was arrested on the night of May 3, 1943, and placed in jail; that the next morning he was escorted from his cell in the jail to the judge's office in the courthouse, where he entered a plea of guilty to the charge and the court assessed his punishment as above stated. Appellant's contention in this case is similar to that of Tischmacher v. State, No. 22,627, this day decided; (Page 464 of this volume) and for the reasons stated in our opinion in that case, we affirm the judgment of the trial court in this case.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 446